Name: Commission Regulation (EEC) No 3507/89 of 23 November 1989 amending Regulation (EEC) No 3137/82 laying down detailed rules for the granting of financial compensation in respect of certain fishery products and Regulation (EEC) No 3321/82 laying down detailed rules for the granting of a carry-over premium for certain fishery products
 Type: Regulation
 Subject Matter: trade policy;  economic policy;  fisheries;  agricultural structures and production
 Date Published: nan

 No L 342/ 13 24. 11 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3507/89 of 23 November 1989 amending Regulation (EEC) No 3137/82 laying down detailed rules for the granting of financial compensation in respect of certain fishery products and Regulation (EEC) No 3321/82 laying down detailed rules for the granting of a carry-over premium for certain fishery products 3321 /82 (10), as last amended by Regulation (EEC) No 4215/88 ("), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 1495/89 (2), and in particular Articles 13 (7) and 14 (7) thereof, Having regard to Council Regulation (EEC) No 2202/82 of 28 July 1982 laying down general rules for the granting of financial compensation in respect of certain fishery products (3), Having regard to Council Regulation (EEC) No 2203/82 of 28 July 1982 laying down general rules for the granting of a carry-over premium for certain fishery products (4), as last amended by Regulation (EEC) No 3469/88 0, Whereas provision should be made for a fixed deadline for the submission of applications for the payment of financial compensation and the carry-over premium ; Whereas Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (6), as last amended by Regulation (EEC) No 1 181 /87 f), lays down the rules generally applicable to all sectors and agricultural products, including fishery products, except where other rules are laid down in specific Community legislation ; whereas, consequently, the specific provisions laid down in the regulations implementing the common organization of the markets for fishery products should be deleted ; Article 1 Regulation (EEC) No 3137/82 is amended as follows : 1 . In Article 7 the existing text becomes paragraph 1 . The following paragraph 2 is added : '2. The application for payment of the financial compensation shall be submitted to the competent authorities of the Member State by the producers' organization concerned at the end of each fishing year. The application shall contain at least the information specified in Annexes I and II hereto. The application must be submitted not later than four months after the expiry of the fishing year concerned.' 2. Article 10 is amended as follows :  in the French version, 'caution' is replaced by 'garantie', in the German version, 'Kaution' is replaced by 'Sicherheit',  m the Dutch version, 'waarborg' is replaced bv 'zekerheid',  in the Greek version, 'Ã ±Ã Ã Ã ¬Ã »Ã µÃ ¹Ã ±' is replaced by 'Ã µÃ ³Ã ³Ã Ã ·Ã Ã ·',  in the Spanish version, 'fianza' is replaced by 'garantÃ ­a',  in the Portuguese version, 'cauÃ §Ã £o' is replaced by 'garantia'. 3. Article 11 is deleted. Whereas, consequently, Commission Regulation (EEC) No 3 1 37/82 (8), as last amended by Regulation (EEC) No 4175/88 0, and Commission Regulation (EEC) No Article 2 Regulation (EEC) No 3321 /82 is amended as follows : 1 . In Article 8 the existing text becomes paragraph 1 . The following paragraph 2 is added : '2. The application must be introduced not later than four months after the expiry of the fishing year concerned.' (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 148, 1 . 6. 1989, p. 1 . O OJ No L 235, 10 . 8 . 1982, p. 1 . (4) OJ No L 235, 10 . 8 . 1982, p. 4. Ã  OJ No L 305, 10 . 11 . 1988, p. 7. (6) OJ No L 205, 3 . 8 . 1985, p. 5. O OJ No L 113, 30. 4. 1987, p. 31 . (") OJ No L 335, 29. 11 . 1982, p. 1 . O OJ No L 367, 31 . 12 . 1988, p. 61 . ( I0) OJ No L 351 , 11 . 12. 1982, p. 20 .( I !) OJ No L 370, 31 . 12. 1988, p. 35. 24. 11 . 89No L 342/ 14 Official Journal of the European Communities  in the Portuguese version, 'cau?ao is replaced by 'garantia'. 3 . Article 10 is deleted. 2. Article 9 is amended as follows :  in the French version, 'caution' is replaced by 'garantie ',  in the German version, 'Kaution ' is replaced by 'Sicherheit',  in the Dutch version, 'waarborg' is replaced by 'zekerheid',  in the Greek version, 'Ã ±Ã Ã Ã ¬Ã »Ã µÃ ¹Ã ±' is replaced by 'Ã µÃ ³Ã ³Ã Ã ·Ã Ã ·',  in the Spanish version, 'fianza' is replaced by 'garantÃ ­a', Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1989 . For the Commission Manuel MARlN Vice-President